                       IN THE UNITED STATES DISTRICT COURT

                        FOR THE EASTERN DISTRICT OF TEXAS

                                    SHERMAN DIVISION



UNITED STATES OF AMERICA                        §
                                                §
vs.                                             §        CRIMINAL NO. 4:21-mj-00037-KPJ
                                                §
JENNIFER LEIGH RYAN (01)                        §

        UNOPPOSED MOTION TO WITHDRAW AS ATTORNEY OF RECORD

TO THE HONORABLE JUDGE OF SAID COURT:

       NOW COMES BRADY T. WYATT, III, Attorney of Record for JENNIFER LEIGH

RY AN, Defendant herein, and files this his Motion to Withdraw as Attorney in this cause and for

reason would show this Honorable Court the following:

                                                I.

       The Attorney and client relationship is not sustainable.

       WHEREFORE, PREMISES CONSIDERED, BRADY T. WYATT, III, Movant,

respectfully requests that the Court grant his motion and withdraw his name as attorney of record

in the above styled and numbered cause.

       Approved:




                   igh Ryan




MOTION TO WITHDRAW AS ATTORNEY OF RECORD - Page 1
                                                     Respectfully submitted,


                                                     lslBRADYT. WYATT, III
                                                     BRADY T. WYATT, III
                                                     State Bar No. 24008313
                                                     3300 Oak Lawn, Suite 600
                                                     Dallas, Texas 75219
                                                     (214) 559-9115
                                                     (214) 528-6601 - Fax
                                                     attywyatt@hotmail.com


                                CERTIFICATE OF SERVICE

       I hereby certify that on the 27th day of January, 2021, I electronically filed the foregoing

with the Clerk of Court using the CMIECF system which will send notification of such filing to

the following:

Ms. Tracey Batson
Assistant United States Attorney
United States Attorney's Office
101 E. Park Blvd. Suite 500
Plano, TX 75074-6759
Tracey.batson@usdoj.gov

                                                    Isl BRADY T. WYATT, III
                                                    BRADY T. WYATT, III



                             CERTIFICATE OF CONFERENCE

       I, Brady T. Wyatt, III, hereby certify that on January 26, 2021, I conferred with Ms. Tracey

Batson, Assistant United States Attorney, and she is unopposed to the foregoing Motion.


                                                    lslBRADYT. WYATT, III
                                                    BRADYT. WYATT,III




MOTION TO WITHDRAW AS ATTORNEY OF RECORD - Page 2
